This appellant's jury trial on an indictment charging robbery resulted in a verdict of guilty, and judgment pursuant to such verdict.
The record is regular in all respects. The evidence presented by the State was substantial in its tendencies to support the verdict rendered. In every instance where invoked, the ruling of the trial court was, in our opinion patently correct, and involved principles long settled and previously discussed in opinions of our appellate courts. No repetition of these doctrines seems indicated here.
The affirmative charge was not requested in the court below. All of the written charges, some thirty-one in number, that were requested by appellant were given.
There was no motion for a new trial filed.
We are clear to the conclusion that no error probably injurious to appellant's substantial rights infects this record, and that this cause is due to be affirmed. It is so ordered.
Affirmed.
BRICKEN, P.J., not sitting.